Citation Nr: 1143626	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-08 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at a private facility on July 5, 2009.



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1961 to May 1963. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which denied payment for services rendered at Florida Hospital Waterman (FHW), on July 5, 2009.  
The Veteran was notified of his requested August 2011 Board hearing by letter sent in June 2011, but did not appear or express a desire to re-schedule it.  Thus, his hearing request is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran received medical care at FHW on July 5, 2009. 

2.  The condition for which the Veteran received care at FHW's emergency room was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health, that VA facilities were not feasibly available, and that at the time of treatment the Veteran was enrolled only in the VA health care system. 


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized medical expenses incurred at a private facility on July 5, 2009, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.54, 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Additionally, given the grant of the benefit sought, the Board's decision to proceed in adjudicating this claim does not prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Analysis

The Veteran seeks reimbursement for private health care costs incurred at FHW on July 5, 2009.  The Veteran claims that on July 5, 2009, he went to the emergency room at FHW because his tongue was swollen and this throat was closing and he could not breathe.  He claims further that he does not believe that he could have made it to the VAMC in Gainesville and thought he was dying.  

The Veteran has no service connected disabilities or conditions and Section 1728(a), Title 38, United States Code, is not for application in this claim because this Section requires care to be provided for a service connected disability.  See 38 C.F.R. § 17.120.  
 
Section 1725, Title 38, United States Code, was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553  (1999) (effective May 29, 2000).  To be entitled to payment for emergency care under this Act, the evidence must meet all of the following criteria: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 U.S.C.A. § 1725 requires VA to use the prudent layperson standard in determining if a medical emergency existed.  See Veteran's Mental Health and Other Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110, 402 (2008). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

July 5, 2009, treatment records from the FHW emergency room note that the Veteran was admitted for acute pharyngitis and was given a final diagnosis of candidiasis of the mouth.  It was noted that the Veteran had a sore throat and felt like his throat was closing.  He reported episodes when he feels he cannot breath.  The treating physician noted that the Veteran was ambulatory and was placed on medications and given a peripheral venous IV catheter.  He reported difficulty breathing.  X-rays of the Veteran's soft tissues of the neck were taken.  

Initially, in adjudicating a claim for payment or reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for non-VA medical care received at a private facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).  In this case, the Veteran does not claim, and the evidence does not establish, that VA provided authorization for the Veteran to receive the medical care at issue. 

The first requirement of Section 1725, Title 38, United States Code (a), that emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public, are clearly met in this case.  

The Veteran is competent to report symptoms such as difficulty breathing.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The private treatment records noting that the Veteran was given an IV and x-rays and reported difficult breathing at the time of treatment support his contentions regarding and the Board finds the Veteran credible in his assertions.  Thus, the Veteran was treated for a condition that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The second requirement of Section 1725 is met.  

Similarly, given that the Veteran was having a medical emergency on July 5, 2009, and research indicates that his home is more than 90 miles from the VAMC in Gainesville, Florida, while FHW is only 6 miles away, the Board finds that VA or other Federal facilities were not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  Thus, the third requirement of Section 1725 is met.  

The medical evidence of record indicates that at the time of treatment at FHW he was enrolled in the VA health care system and had an insurance policy number.  Similarly, the VAMC in Gainesville, Florida, has not suggested that the Veteran does not meet this basic requirement of entitlement under Section 1725.  

Finally, the evidence of record makes clear that the Veteran is financially liable to FHW, and that he has no other coverage under a non-VA health-plan contract.  Nor is there any evidence that the Veteran's emergency room treatment was for a work-related injury, and the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  

Because the competent evidence of record shows that all of the requirements for VA payment for emergency care at FHW on July 5, 2009, under Section 1725, Title 38, United States Code, have been met, reimbursement for unauthorized medical expenses incurred at a private facility on July 5, 2009, is warranted.  


ORDER

Reimbursement for unauthorized medical expenses incurred at a private facility on July 5, 2009, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


